Citation Nr: 0917757	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability 
evaluation for headaches.

2.  Entitlement to service connection for a left 
frontoparietal parasagittal meningioma.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for memory loss and 
speech problems.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for right index middle 
phalanx fracture.

8.  Entitlement to service connection for residuals of a 
facial injury.

9.  Entitlement to service connection for a neck (cervical 
spine) disorder.


REPRESENTATION

Veteran represented by:	Scott Ives, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1940 to 
November 1945, including combat service in the Pacific 
Theater of Operations (PTO).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
meningioma, a deviated septum, dizziness, memory loss, speech 
difficulties, fatigue, a right middle phalanx fracture, 
facial injuries and a neck disorder, among other claims.  In 
addition, the Veteran's claim for a compensable disability 
evaluation for his service-connected headaches was denied.

In his April 2008 substantive appeal, the Veteran indicated 
that he disagreed with the RO's determination as the nine 
claims enumerated above.  The remaining claims had been 
adjudicated in a supplemental statement of the case (SSOC) 
and were not certified to the Board for consideration; 
therefore, only these nine enumerated claims are before the 
Board for its determination.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an April 2009 personal hearing in Washington, 
DC.  A copy of that transcript has been associated with the 
claims folder.

The RO denied entitlement to service connection for a head 
injury in an unappealed July 1948 rating decision.  Since 
that decision, a left frontoparietal parasagittal meningioma 
has been diagnosed.  The July 11, 2005 claim for service 
connection for a left frontoparietal parasagittal meningioma 
will be considered on a de novo basis due to this new 
diagnosis.  Boggs v Peake, 520 F.3d 1330, 1337 (Fed. Cir. 
2008) (a claim based on a new diagnosis will be considered a 
new claim).

In April 2009, subsequent to issuance of the supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claims on appeal with a waiver of RO and VA 
Medical Center consideration.  38 C.F.R. § 20.1304 (2008).

In February 2007, the Veteran made an informal claim for an 
earlier effective date for his hernia repair scar increased 
rating.  This matter is referred to the RO for development 
and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a neck 
(cervical spine) disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  For the entire period of initial rating appeal from July 
11, 2005, the Veteran's headaches have been manifested by 
very frequent, chronic and daily, completely prostrating 
attacks of headaches that are productive of severe economic 
inadaptability.  

2.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
current left frontoparietal parasagittal meningioma, 
including residual scarring, is related to an in-service head 
injury. 

3.  The Veteran's deviated nasal septum was incurred in 
active duty service.

4.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
dizziness with imbalance is due to service-connected left 
frontoparietal parasagittal meningioma.

5.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
speech and memory impairment are due to service-connected 
left frontoparietal parasagittal meningioma. 

6.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
fatigue is due to service-connected left frontoparietal 
parasagittal meningioma.

7.  The Veteran's right index middle phalanx fracture 
residuals were caused by a fall that was due to service-
connected left frontoparietal parasagittal meningioma.

8.  The Veteran's facial injury residuals were caused by a 
fall that was due to service-connected left frontoparietal 
parasagittal meningioma.




CONCLUSIONS OF LAW

1.  For the entire period of initial rating appeal from July 
11, 2005, the criteria for an initial disability evaluation 
of 50 percent for headaches have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2008)

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a left frontoparietal 
parasagittal meningioma, including residual scarring, have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The deviated nasal septum was directly incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

4.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for dizziness, as a residual 
of service-connected left frontoparietal parasagittal 
meningioma, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

5.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for memory loss and speech 
problems, as residuals of service-connected left 
frontoparietal parasagittal meningioma, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

6.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for fatigue, as a residual of 
service-connected left frontoparietal parasagittal 
meningioma, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

7.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a right index middle 
phalanx fracture, as secondary to service-connected left 
frontoparietal parasagittal meningioma, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

8.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for residuals of facial 
injuries, as secondary to service-connected left 
frontoparietal parasagittal meningioma, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 
was amended to eliminate the requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).  

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004).   In view of the Board's favorable decision as 
to the Veteran's claim for higher initial rating for 
headaches, service connection for left frontoparietal 
parasagittal meningioma and deviated nasal septum, and 
service connection for disabilities as secondary to the 
service-connected left frontoparietal parasagittal 
meningioma, no further assistance is unnecessary to aid the 
Veteran in substantiating these claims.  

The Veteran was provided with a November 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his fatigue service connection claim.  He was 
provided with a March 2006 letter in which the RO notified 
him of what evidence was required to substantiate his claims 
for service connection for index middle finger phalanx 
fracture, facial injury residuals, and dizziness.  In 
addition, he was provided with a July 2006 letter in which he 
was notified of what evidence was required to substantiate 
his speech problems service connection claim, among other 
claims.  These letters told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  Finally, these letters notified the Veteran that 
he should submit any relevant evidence in his possession.  
These letters met the duty to notify the Veteran in 
accordance with Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has 
substantiated his status as a veteran.  The remaining Dingess 
elements were provided in a pre-adjudication March 2006 
letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has met the duty to assist the 
Veteran in the development of his claims.  The Veteran's 
service treatment records, VA treatment records, and private 
treatment records from multiple providers have been obtained.  
The Board notes that there are several treatment providers 
identified by the Veteran and for which VA has not obtained 
treatment records.  These providers include Dr. A. S., who 
was identified as providing treatment for yeast infections 
and a thyroid condition, and records from the Dental Group.  
As neither of these providers has provided treatment for the 
disabilities addressed in this decision, the records are not 
relevant and need not be obtained.

In addition, a March 2006 response from the National 
Personnel Records Center (NPRC) to the RO's request for the 
Veteran's personnel records indicates that his records are 
fire-related and cannot be reconstructed.  The Board 
recognizes that in such cases there is a heightened 
obligation to assist in the development of the case, a 
heightened obligation to explain findings and conclusions, 
and a heightened duty to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  
  
Factual Background

The Veteran's October 1940 entrance examination was negative 
for any relevant abnormalities.  A November 1945 discharge 
examination indicates that the Veteran had injured his head 
and noted a small depression in the right paretal bone with 
frequent headaches.  A severe right septal deviation, noted 
to have existed prior to service (EPTS), was also found.  The 
remaining service treatment records were negative for 
treatments, symptoms, or diagnoses of any relevant 
abnormalities.

A July 1948 Request for Clinical Records indicates that the 
Veteran had suffered a head injury in July 1942.

A May 1989 treatment note described the Veteran's involvement 
in an April 1989 car accident and that following this 
accident he began to see "floaters" and experienced various 
other visual impairments.  An accompanying MRI revealed a 
left parasagittal lesion consistent with meningioma as well 
as a moderate amount of cortical atrophy with some vessel 
disease and aging changes.  Chronic headaches and 
disturbances in his gait or equilibrium were denied.  An 
impression of a "probable" left parasagittal meningioma was 
made.

A May 1989 electroencephalographic (EEG) report indicates 
that the Veteran was involved in a motor vehicle accident in 
April 1989 with head trauma.  This EEG was found to be mildly 
abnormal due to infrequent bilateral bursting of frontally 
prominent theta activity.

Stable parasagittal meningioma was noted in a January 1991 
computed tomography (CT) scan.

The Veteran denied experiencing headaches, confusion, or 
speech difficulties in a July 1996 treatment note.  Mental 
status examination was notable for bradyphrenia and "some 
difficulty with registration of new memories."  Clinical 
examination was stable with "some decline in memory 
function, but there have been no noticeable changes over the 
past several years."

An October 1997 head CT noted that the Veteran's meningioma 
did not appear to have made a significant interval change.  
Minimal generalized brain atrophy consistent with the 
Veteran's age was also noted.

The Veteran's meningioma appeared unchanged in a November 
1997 treatment note.  He denied experiencing headaches, 
problems with his speech, increasing forgetfulness or 
weakness.

The Veteran's meningioma appeared slightly larger in a 
February 2001 CT scan, with no evidence of brain edema noted.  
Stable mild generalized brain atrophy commensurate with the 
Veteran's age was also noted.

A February 2001 treatment note indicates that the Veteran had 
tripped on uneven sidewalk and sustained a 1.5 inch 
laceration on his right maxilla and an abrasion on his right 
knee.  Another February 2001 treatment note indicates that 
the Veteran had fallen and impacting his right index finger, 
and an accompanying X-ray revealed a long, oblique fracture 
that is intra-articular at the proximal interphalangeal (PIP) 
joint.  The provider anticipated that the Veteran's fracture 
would "heal very nicely without any long-term problems."

Excess general slow brain activity, as well as independent 
bitemporal irregular slow activity, were noted in a February 
2001 EEG.  It was noted that "this tracing was consistent 
with both a generalized encephalopathic process as well as 
bilateral focal temporal abnormalities."

 February 2001 right index finger and facial bones X-rays 
revealed a right index finger middle phalanx fracture with 
overlying soft tissue swelling and soft tissue swelling 
overlying the right zygoma.  No facial fractures were noted.

The Veteran was noted to have remarried in February 2001 and 
continued to work part-time as a realtor.  Gait difficulties, 
including a shuffling gait and festination, were reported.  
Hesitation or festination were not observed on examination.  
His reported gait festination was attributed to either 
Parkinson's disease or gait apraxia related to his 
parasagittal meningioma.

A March 2001 treatment note from Dr. D. G. reflects the 
Veteran's reports of a recent fall and gait apraxia.  
Headaches were denied.  Physical examination revealed normal 
speech, full and equal strength, and gait showed diminished 
stride but no apraxia.  The examiner noted that the Veteran's 
parasagittal meningioma had increased in size and "may be 
contributing to his gait apraxia and falling" but such a 
determination was "by no means clear."  

The Veteran's "festinating gate [sic]" was "possibly" 
attributed to a working diagnosis of Parkinson's disease in a 
July 2001 treatment note.

The origin of the Veteran's meningioma was noted to be 
"unknown" in an August 2004 opinion from Dr. A. G., 
however, the examiner opined that the condition was not 
related to the 1989 automobile accident.  The Veteran 
"probably had the meningioma for 30 to 40 years or longer" 
and the condition had not changed since it was discovered in 
1989.  The examiner also noted that the Veteran had a 
shuffling gait in 2000 which had improved following physical 
therapy and noted that at present he walked "reasonably 
well."  

An April 2005 treatment note from Dr. D. G.  reflected the 
Veteran's complaints of frequent pounding headaches in the 
back of his head and neck and that he loses his balance and 
falls approximately once per month as he "shuffles and fails 
to pick up his feet."  His wife's reported increased 
confusion.  His speech quality was found to be "normal" and 
no facial paresis was noted.  His gait was noted to be slow 
and mildly broad-based and "limited primarily by mechanical 
factors."  The examiner opined that the Veteran had mild 
chronic cognitive deficits and psychomotor slowing that was 
"likely due to normal aging" and were not "true signs of 
Parkinson's disease."  The examiner also opined that he was 
"not able to attribute his meningioma to a service-connected 
problem."

A November 2005 treatment note from Dr. J. S. notes that 
"there is no way to know how long" the Veteran's meningioma 
had been present, and that it was "exceedingly unlikely that 
a head injury was in any way related to the development or 
progression of the meningioma."  It was noted that the 
Veteran was "not satisfied with his explanation and stated 
that [the author] was trying to keep him from getting his due 
compensation from the VA."

Complaints of occasional right-sided headaches and unsteady 
walking were noted in a December 2005 treatment note from Dr. 
J. S.  The provider noted that he "cannot definitely relate 
the meningioma to a previous head trauma."

A December 2005 opinion from Dr. M. H. indicates that the 
Veteran walks with a shuffling gait and has poor balance.  
Diagnoses of lumbar radiculopathy and lumbar stenosis, among 
other conditions, were noted.  The examiner notes that the 
lumbar spine degenerative findings "could possibly be 
related to initially cumulative trauma."  

The Veteran reported dizziness, poor balance and frequent 
falls in a May 2006 
Dr. M. H. treatment note.  Physical examination revealed a 
shuffling gait with a slightly forward flexed posture.  The 
examiner noted that "some of his symptoms of decreased 
ability to walk could be due to his poor balance, and part of 
it may be due to the stenosis of the lumbar spine which is 
somewhat suggested by his activity pattern [in] that he has 
improvement when he walks with a grocery cart and feels 
better when he sits down."

A May 2006 hospital consultation note indicated that the 
Veteran had fallen the previous day after tripping and 
striking a curb.  He was subsequently admitted to the 
hospital after a small subarachnoid hemorrhage could not be 
excluded on a head CT scan.  Headaches were denied.  A 
history of Parkinson's disease and "a few falls secondary to 
Parkinson's disease" were noted.  A recent MRI showed no 
evidence of hemorrhage and confirmed the Veteran's reported 
history of meningioma.  Accompanying treatment notes indicate 
that the Veteran also had a laceration to his nose and had 
broken his glasses as a result of this fall.

The Veteran underwent physical therapy for a "gait 
abnormality" beginning in June 2006.  A July 2006 brain EEG 
noted that irregular left temporal slow activity with a small 
amount of irregular right temporal slow activity.  Tracing 
was consistent with a focal left temporal abnormality and 
consistent with a structural process and his known history of 
a parasagittal meningioma.  Parkinson's disease was noted in 
a July 2006 treatment note.  The Veteran was noted to be 
forgetful in an October 2006 cancer consultation note.

Dr. A. G., in a second opinion dated in June 2007, indicates 
that the Veteran's documented parasagittal meningioma was 
possibly related to his military service.  The Veteran's 
condition was first noted in 1989 and could have been present 
for 30 to 40 years prior to being first diagnosed.

A June 2007 opinion from Dr. R. G. notes that some medical 
literature suggests that a meningioma could occur as a result 
of trauma, although that is not the condition's usual 
etiology and the "vast majority" of meningiomas do not 
occur due to trauma.  However, he did state that it was 
"certainly possible that [the Veteran's] meningioma could 
have occurred as a result of trauma."

Dr. J. S., in a July 2007 opinion, indicates that the Veteran 
suffers from a meningioma that was "possibly" caused by 
trauma he suffered during service.

An August 2007 VA examination reflects the Veteran's history 
of meningioma and head trauma during service.  No memory or 
cognitive complaints were reported, and coordination, gait 
difficulties and dizziness were reported.  Cognition 
examination was limited by the Veteran's hearing difficulties 
but he was noted to be aware of current events.  Assessments 
of a left frontoparietal meningioma, mild right sided 
weakness and marked gait difficulty were made.  The examiner 
opined that the relationship between the meningioma and the 
in-service head trauma could not be directly made, as 
meningioma "can grow without any particular etiology."  In 
addition, the treatment records reveal that in-service head 
trauma was sustained in the right parietal area and the 
meningioma was in the left parasagittal area.

A November 2007 opinion from Dr. S. H. states that it 
appeared that the Veteran's parasagittal meningioma began 
after service, although it was not discovered until fairly 
recently.  The examiner opined that "it appears that the 
[Veteran's] meningioma is very definitely related to the 
trauma he suffered" during service, when his head struck a 
rock.

A May 2008 VA headache examination report contains the 
Veteran's reports of headaches that vary in severity.  He 
reported that these headaches sometimes cause him to lie 
down, and that he experiences these headaches daily and they 
last, on average, for six hours.  He reports that he is not 
receiving any treatment for this condition.  Neurological 
examination of the cranial nerves was normal.  The existing 
diagnosis of headaches was confirmed, and the examiner noted 
that the effect of these headaches on the Veteran's daily 
activity was "minimal."

Dr. S. H. indicates in a June 2008 opinion that the Veteran 
experiences very frequent headaches which are prostrating and 
prolonged.  These headaches occur several times per day and 
"some times"[sic]  last all day in duration.  He suffered 
from a deviated septum following a fall that caused him to 
break his nose in three places.  This fall was purportedly 
caused by the Veteran's dizziness due to his meningioma, a 
condition which is a "constant and debilitating problem."  
The examiner also noted that the Veteran's memory loss, 
speech problems, fatigue and "neck injury" had become worse 
over time and were "directly caused" by the Veteran's 
frontoparietal parasagittal meningioma.  The examiner noted 
these conclusions were based upon his "numerous physical 
examinations of [the Veteran] over the past years he has been 
my patient, as well as a through review of his medical 
history."  

The Veteran's wife indicates in a June 2008 statement that 
the Veteran went into the service a "very healthy young 
man," and was discharged with injuries that stayed with him 
"forever."

During the April 2009 Board personal hearing, the Veteran 
testified that he had suffered a bleeding scalp, headaches, 
dizziness, a neck injury, and a large indentation on the side 
of his right head following an injury during a training 
exercise in either December 1941 or July 1942.  The Veteran 
testified that he experiences headaches "most of the time" 
and that he had fallen due to dizziness associated with his 
meningioma.  The Veteran's wife testified that the Veteran 
often complained of headaches, fatigue, facial injuries, 
dizziness, a neck injury, balance difficulties and the 
meningioma.  

Initial Rating for Headaches

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of a veteran's disability is 
also considered.  Consideration must be given to the ability 
of a veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.   

In this case, following the grant of service connection by 
the March 2007 rating decision, effective from July 11, 2005, 
the Veteran's headaches were initially assigned a 
noncompensable (0 percent) disability rating under DC 8100 
for rating migraines (effective from the July 11, 2005 date 
of grant of service connection for headaches).  The Veteran 
disagreed with the initial noncompensable disability rating 
assigned.  The Veteran contends that his service-connected 
headaches are severe and warrant a compensable disability 
rating.  Because this is an initial rating appeal, the Board 
has considered the entire period of initial rating claim for 
headaches to see if the evidence warrants the assignment of 
different ratings for different periods of time during this 
claim, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating" and the Court 
has not undertaken to define "prostrating."  According to 
Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, 
"prostration" is defined as "a marked loss of strength, as in 
exhaustion."

In this case, the evidence shows that chronic headaches were 
consistently denied by the Veteran prior to April 2005.  
Frequent pounding headaches were noted in April 2005 while 
occasional right-sided headaches were noted in December 2005.  
Daily headaches were reported in the May 2008 VA examination 
and the June 2008 private opinion from Dr. S. H. noted that 
these daily headaches were prostrating and prolonged.

At the April 2009 Board personal hearing, the Veteran 
testified that he has migraines most of the time.  As the 
competent evidence establishes that the Veteran suffers from 
chronic, daily, continuous headaches, the Board finds that 
the Veteran's disability more nearly approximates headaches 
that are very frequent and more closely approximate the 
criteria for a 50 percent evaluation under Diagnostic Code 
8100.  38 C.F.R. §§ 4.7, 4.21.  The 50 percent rating is the 
maximum schedular evaluation provided for migraines.  
38 C.F.R. § 4.124a.  The Board finds that staged ratings are 
not warranted for any period of the initial rating appeal 
because the Veteran's symptomology has been consistent 
throughout the course of this appeal, and because the maximum 
schedular rating has been assigned for the entire period of 
appeal.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

In this case, the Veteran's headaches have been manifested by 
chronic, daily headaches.  The rating criteria contemplate 
this impairment, specifically providing a schedular rating 
for headaches with very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (a lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Left Frontoparietal Parasagittal 
Meningioma 

The Veteran contends that he now suffers from a left 
frontoparietal parasagittal meningioma as a result of a head 
injury he suffered during service.  He experienced this head 
injury during a training exercise in either December 1941 or 
July 1942.  

The Veteran suffers from a current disability, which has been 
diagnosed on numerous occasions with a left frontoparietal 
parasagittal meningioma.  In-service head trauma has been 
demonstrated.  Although the Veteran's representative asserts 
that the in-service head injury arose under "similarly 
strenuous conditions" similar to combat, as indicated in 
38 C.F.R. § 3.102, the Board finds that such strenuous 
conditions are not demonstrated by the evidence.  The Veteran 
does not allege that the head injury is due to combat.  
Moreover, in light of the Board's finding that the in-service 
head injury in fact occurred, coupled with the Board's 
finding that the Veteran's left frontoparietal parasagittal 
meningioma is related to the in-service head injury, a 
finding of combat-like circumstances would not further the 
Veteran's claim, as such could only serve to establish the 
occurrence of the in-service head injury and raise a 
presumption that any disability consistent with the 
hardships, conditions, and circumstances of that service are 
presumed to have arisen in service.  The combat presumption, 
even if applicable in this Veteran's case, would achieve 
nothing that the Board's application of reasonable doubt has 
not accomplished, namely, the establishment of in-service 
head injury and relationship of the meningioma to the in-
service head injury. 

On the question of relationship to service, the Board finds 
that the evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
current left frontoparietal parasagittal meningioma is 
related to the in-service head injury.  The evidence weighing 
in favor of finding such a nexus includes a June 2007 opinion 
from Dr. A. G. indicating that the Veteran's meningioma had 
been present for 30 to 40 years and was possibly related to 
service, a June 2007 opinion from Dr. R. G. describing the 
usual etiology of meningioma and stating that it was possible 
that the Veteran's condition was caused by his in-service 
trauma, and a June 2007 opinion from Dr. J. S. indicating 
that the Veteran's condition was "possibly" caused by his 
in-service trauma.  In addition, Dr. S. H. noted in a 
November 2007 opinion that the Veteran's condition was "very 
definitely" related to the in-service head trauma.

The evidence against a finding of such a nexus includes the 
August 2004 opinion from Dr. A. G. stating that the origin of 
the Veteran's meningioma was unknown, an April 2005 opinion 
from Dr. D. G. that did not attribute his meningioma to 
service, and a November 2005 opinion from Dr. J. S. that 
stated it was "exceedingly unlikely" that the Veteran's 
meningioma was caused by his service.  An August 2007 VA 
examiner declined to find such a link, as the Veteran's in-
service head trauma had been sustained at a different part of 
his head than where the meningioma was located.

In light of the conflicting medical opinions, and the 
Veteran's competent testimony regarding a continuity of 
symptomatology since the in-service head injury, the Board 
finds that the evidence is at least in equipoise on the 
question of relationship to service.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for a left frontoparietal 
parasagittal meningioma have been met.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 

Service Connection for Deviated Nasal Septum 

The Veteran contends that he had difficulty with the right 
side of his nose being "blocked" while in-service, and that 
the condition may have been caused by the July 1942 fall and 
head injury.  The competent medical evidence suggests that he 
Veteran suffered a deviated septum prior to his November 1945 
discharge from service that was not noted on his entrance 
examination.  As the Veteran is entitled to the presumption 
of soundness, service connection for a deviated septum is 
therefore granted as directly incurred in service.  38 
U.S.C.A. § 5107(b).



Service Connection for Dizziness

The Veteran contends that he suffers from dizziness, memory 
loss and speech problems, and fatigue that are complications 
of the now service-connected left frontoparietal parasagittal 
meningioma.  He also contends that the gait impairment, 
dizziness, and imbalance associated with the left 
frontoparietal parasagittal meningioma caused the Veteran to 
fall, which secondarily caused the right index middle phalanx 
fracture and facial injuries.  Each disorder for which 
secondary service connection is claimed is addressed below in 
order. 

With regard to service connection for dizziness, the Veteran 
reported dizziness or balance difficulties in April 2005.  
The Veteran's wife has competently reported that the Veteran 
has complained of dizziness.  

On the question of relationship to service or service-
connected disability, the Board notes Dr. S. H.'s various 
statements, including in November 2007 and June 2008, that 
include opinions to the effect that the Veteran's dizziness 
with loss of balance was attributable to the in-service head 
injury, and had become worse over time.  
Dr. R. G.'s 2001 opinion included that the (now service-
connected) left frontoparietal parasagittal meningioma may be 
contributing to the Veteran's gait apraxia and his falling.  
Dr. A. G. indicated that the dizziness could be associated 
with either the (now service-connected) left frontoparietal 
parasagittal meningioma or (non-service-connected) 
Parkinson's disease, either as directly caused or as 
aggravated by the meningioma.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's dizziness 
is due to service-connected left frontoparietal parasagittal 
meningioma.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service 
connection for dizziness, as a residual of service-connected 
left frontoparietal parasagittal meningioma, have been met.  
38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  



Service Connection for Memory Loss and Speech Problems 

The Veteran contends that he experiences memory loss and 
speech difficulties as a result of his service, including as 
a complication of the (now) service-connected meningioma.  On 
the question of relationship to service or service-connected 
disability, the Board notes Dr. S. H.'s various statements, 
including in November 2007 and June 2008, that include 
opinions to the effect that the Veteran's memory loss and 
speech problems were attributable to the in-service head 
injury, including specifically the meningioma, and had become 
worse over time.    

The evidence weighing against the Veteran's claim includes an 
April 2005 treatment note in which Dr. D. G. attributed the 
Veteran's mild chronic cognitive deficits to "normal 
aging," and normal speech patterns were noted in March 2001 
and consistently thereafter.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's memory 
loss and speech impairment is due to service-connected left 
frontoparietal parasagittal meningioma.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for memory loss and speech 
impairment, as residuals of service-connected left 
frontoparietal parasagittal meningioma, have been met.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  

Service Connection for Fatigue 

The Veteran contends that he experiences fatigue as a result 
of his service, including as a complication of the (now) 
service-connected meningioma.  He more specifically contends 
that he suffers from fatigue as a result of all of his 
service-connected injuries and the medications he must take 
for his various disabilities.

On the question of relationship to service or service-
connected disability, the Board notes Dr. S. H.'s various 
statements, including in November 2007 and June 2008, that 
include opinions to the effect that the Veteran's fatigue is 
attributable to the in-service head injury, including 
specifically the meningioma, and had become worse over time.    

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's fatigue is 
due to service-connected left frontoparietal parasagittal 
meningioma.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service 
connection for fatigue, as residuals of service-connected 
left frontoparietal parasagittal meningioma, have been met.  
38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  

Service Connection for Right Finger Fracture and Residuals of 
a Facial Injury 

The Veteran contends that he fractured his right index middle 
phalanx fracture and injured his face after losing his 
balance due to his (now service-connected) meningioma.  As 
indicated above, the symptoms of dizziness with loss of 
balance have been found to be related to service-connected 
meningioma.  

On the question of relationship to service or service-
connected disability, the Board notes treatment records that 
reveal that the Veteran tripped on uneven sidewalk in 
February 2001 and sustained a facial laceration and a right 
index finger fracture.  A March 2001 treatment entry reflects 
that the Veteran's meningioma may be contributing to the 
Veteran's falling.  Dr. S. H.'s various statements, including 
in November 2007 and June 2008, that include opinions to the 
effect that the Veteran's his right index middle phalanx 
fracture and injuries to his face from a post-service fall in 
2001 were attributable to the service-connected meningioma, 
specifically to the dizziness with imbalance that caused the 
post-service fall.  The evidence weighing against the 
Veteran's claim includes opinions that include that the 
Veteran's gait difficulties were "possibly" attributed to a 
Parkinson's disease diagnosis.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's right 
index middle phalanx fracture and residuals of injury to the 
face are due to service-connected left frontoparietal 
parasagittal meningioma.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for 
service connection for right index middle phalanx fracture 
and residuals of injury to the face, as secondary to service-
connected left frontoparietal parasagittal meningioma, have 
been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  


ORDER

A 50 percent disability evaluation for service-connected 
headaches, for the entire period of initial rating claim, is 
granted.

Service connection for a left frontoparietal parasagittal 
meningioma, including scarring, is granted.

Service connection for a deviated septum is granted.

Service connection for dizziness is granted.

Service connection for memory loss and speech problems is 
granted.

Service connection for fatigue is granted.

Service connection for a right index middle phalanx fracture 
is granted.

Service connection for residuals of a facial injury is 
granted.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

An October 1989 treatment summary from Dr. D. G. indicates 
that the Veteran was involved in a car accident in April 
1989, and stated that the pain associated with his cervical 
arthritis had significantly increased since this car 
accident.  The Veteran reported that pain at the base of his 
neck and was treated with physical therapy and a home 
cervical traction device.  Physical examination had revealed 
significant limitation of neck mobility.  Accompanying 
cervical spine films showed advanced degenerative changes 
with space narrowing at several levels, exaggerated lordosis 
at C3-C4, and osteophytic encroachment at several neural 
foraminal levels including C3-C4, C4-C5, C5-C6 and C6-C7.

Bony narrowing at C5-C6 and C6-C7, with degenerative facet 
disease at C3-C4 and C4-C5, was noted in an October 1989 MRI.  
Chronic cervical polyradiculopathy consistent with cervical 
spondylosis was noted in a November 1989 nerve conduction 
study.  Moderate progression of the cervical radiculopathy 
was noted in an April 1992 nerve conduction study.  A 
December 2005 cervical MRI revealed moderate to advanced 
spondylosis with hyperlordosis and minimal C4-5 
anterolisthesis due to facet degenerative changes.

An April 1992 opinion from Dr. D. G. indicated that the 
Veteran's April 1989 car accident had occurred when the 
Veteran ran into a truck that had turned too close in front 
of him.  He then struck his head on the rear view mirror and 
suffered a laceration over the top of the head.  He received 
treatment from his internist later that day and was noted to 
have "preexisting cervical arthritis with limited neck 
mobility" and significantly further restricted neck movement 
after the incident.  The examiner opined that the Veteran's 
chronic cervical strain with radiculopathy had been 
"superimposed on pre-existing cervical arthritis and 
degenerative disk disease."  However, the examiner did not 
link this pre-existing cervical condition with the Veteran's 
service.

A June 1989 treatment summary from Dr. A. G., the Veteran's 
internist, described the Veteran's April 1989 car accident 
and indicated that the he had evidence of cervical arthritis 
with limitation of neck motion prior to this incident.  This 
examiner also did not link this pre-existing cervical 
condition with the Veteran's service.

The record contains competent evidence of various cervical 
disorders that may be related to the Veteran's service and 
which may suggest a continuity of symptomology.  An 
examination is needed to determine whether the Veteran has a 
cervical condition which may be related to service.

The Veteran has identified several treatment providers for 
which treatment records contain information relevant to his 
claim and for which records have not been obtained.  These 
providers include the Arlington HydroTherapy Center, 
Alexandria Hospital and HealthSouth Rehabilitation Center of 
Fairfax, all of which have been identified as providing 
treatment for his neck condition.  Dr. M. S. of Leesburg 
Chiropractic has also been identified and has provided an 
August 2004 treatment summary; however, the underlying 
treatment records have not been obtained.  The Veteran also 
reported that he had over 200 office visits with Dr. M. S. in 
a March 2006 statement.  The Board notes that a record 
request was forward to Dr. M. S. in July 2006.  However, 
neither these treatment records or a negative response to the 
request are not contained within the claims folder.  VA has a 
duty to obtain these records.  38 U.S.C.A. § 5103A.

Accordingly, the issue of service connection for a neck 
(cervical spine) disorder is REMANDED for the following 
action:

1.  The RO/AMC should obtain copies of the 
Veteran's treatment records from the 
following health care providers identified 
in the Veteran's August 2005 statement:  
?	Arlington HydroTherapy Center
?	Alexandria Hospital
?	HealthSouth Rehabilitation of 

1.  Entitlement to a higher (compensable) initial disability 
evaluation for headaches.

2.  Entitlement to service connection for a left 
frontoparietal parasagittal meningioma.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for memory loss and 
speech problems.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for right index middle 
phalanx fracture.

8.  Entitlement to service connection for residuals of a 
facial injury.

9.  Entitlement to service connection for a neck (cervical 
spine) disorder.


REPRESENTATION

Veteran represented by:	Scott Ives, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1940 to 
November 1945, including combat service in the Pacific 
Theater of Operations (PTO).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
meningioma, a deviated septum, dizziness, memory loss, speech 
difficulties, fatigue, a right middle phalanx fracture, 
facial injuries and a neck disorder, among other claims.  In 
addition, the Veteran's claim for a compensable disability 
evaluation for his service-connected headaches was denied.

In his April 2008 substantive appeal, the Veteran indicated 
that he disagreed with the RO's determination as the nine 
claims enumerated above.  The remaining claims had been 
adjudicated in a supplemental statement of the case (SSOC) 
and were not certified to the Board for consideration; 
therefore, only these nine enumerated claims are before the 
Board for its determination.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an April 2009 personal hearing in Washington, 
DC.  A copy of that transcript has been associated with the 
claims folder.

The RO denied entitlement to service connection for a head 
injury in an unappealed July 1948 rating decision.  Since 
that decision, a left frontoparietal parasagittal meningioma 
has been diagnosed.  The July 11, 2005 claim for service 
connection for a left frontoparietal parasagittal meningioma 
will be considered on a de novo basis due to this new 
diagnosis.  Boggs v Peake, 520 F.3d 1330, 1337 (Fed. Cir. 
2008) (a claim based on a new diagnosis will be considered a 
new claim).

In April 2009, subsequent to issuance of the supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claims on appeal with a waiver of RO and VA 
Medical Center consideration.  38 C.F.R. § 20.1304 (2008).

In February 2007, the Veteran made an informal claim for an 
earlier effective date for his hernia repair scar increased 
rating.  This matter is referred to the RO for development 
and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a neck 
(cervical spine) disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  For the entire period of initial rating appeal from July 
11, 2005, the Veteran's headaches have been manifested by 
very frequent, chronic and daily, completely prostrating 
attacks of headaches that are productive of severe economic 
inadaptability.  

2.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
current left frontoparietal parasagittal meningioma, 
including residual scarring, is related to an in-service head 
injury. 

3.  The Veteran's deviated nasal septum was incurred in 
active duty service.

4.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
dizziness with imbalance is due to service-connected left 
frontoparietal parasagittal meningioma.

5.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
speech and memory impairment are due to service-connected 
left frontoparietal parasagittal meningioma. 

6.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
fatigue is due to service-connected left frontoparietal 
parasagittal meningioma.

7.  The Veteran's right index middle phalanx fracture 
residuals were caused by a fall that was due to service-
connected left frontoparietal parasagittal meningioma.

8.  The Veteran's facial injury residuals were caused by a 
fall that was due to service-connected left frontoparietal 
parasagittal meningioma.




CONCLUSIONS OF LAW

1.  For the entire period of initial rating appeal from July 
11, 2005, the criteria for an initial disability evaluation 
of 50 percent for headaches have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2008)

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a left frontoparietal 
parasagittal meningioma, including residual scarring, have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The deviated nasal septum was directly incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

4.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for dizziness, as a residual 
of service-connected left frontoparietal parasagittal 
meningioma, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

5.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for memory loss and speech 
problems, as residuals of service-connected left 
frontoparietal parasagittal meningioma, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

6.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for fatigue, as a residual of 
service-connected left frontoparietal parasagittal 
meningioma, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

7.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a right index middle 
phalanx fracture, as secondary to service-connected left 
frontoparietal parasagittal meningioma, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

8.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for residuals of facial 
injuries, as secondary to service-connected left 
frontoparietal parasagittal meningioma, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 
was amended to eliminate the requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).  

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004).   In view of the Board's favorable decision as 
to the Veteran's claim for higher initial rating for 
headaches, service connection for left frontoparietal 
parasagittal meningioma and deviated nasal septum, and 
service connection for disabilities as secondary to the 
service-connected left frontoparietal parasagittal 
meningioma, no further assistance is unnecessary to aid the 
Veteran in substantiating these claims.  

The Veteran was provided with a November 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his fatigue service connection claim.  He was 
provided with a March 2006 letter in which the RO notified 
him of what evidence was required to substantiate his claims 
for service connection for index middle finger phalanx 
fracture, facial injury residuals, and dizziness.  In 
addition, he was provided with a July 2006 letter in which he 
was notified of what evidence was required to substantiate 
his speech problems service connection claim, among other 
claims.  These letters told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  Finally, these letters notified the Veteran that 
he should submit any relevant evidence in his possession.  
These letters met the duty to notify the Veteran in 
accordance with Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has 
substantiated his status as a veteran.  The remaining Dingess 
elements were provided in a pre-adjudication March 2006 
letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has met the duty to assist the 
Veteran in the development of his claims.  The Veteran's 
service treatment records, VA treatment records, and private 
treatment records from multiple providers have been obtained.  
The Board notes that there are several treatment providers 
identified by the Veteran and for which VA has not obtained 
treatment records.  These providers include Dr. A. S., who 
was identified as providing treatment for yeast infections 
and a thyroid condition, and records from the Dental Group.  
As neither of these providers has provided treatment for the 
disabilities addressed in this decision, the records are not 
relevant and need not be obtained.

In addition, a March 2006 response from the National 
Personnel Records Center (NPRC) to the RO's request for the 
Veteran's personnel records indicates that his records are 
fire-related and cannot be reconstructed.  The Board 
recognizes that in such cases there is a heightened 
obligation to assist in the development of the case, a 
heightened obligation to explain findings and conclusions, 
and a heightened duty to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  
  
Factual Background

The Veteran's October 1940 entrance examination was negative 
for any relevant abnormalities.  A November 1945 discharge 
examination indicates that the Veteran had injured his head 
and noted a small depression in the right paretal bone with 
frequent headaches.  A severe right septal deviation, noted 
to have existed prior to service (EPTS), was also found.  The 
remaining service treatment records were negative for 
treatments, symptoms, or diagnoses of any relevant 
abnormalities.

A July 1948 Request for Clinical Records indicates that the 
Veteran had suffered a head injury in July 1942.

A May 1989 treatment note described the Veteran's involvement 
in an April 1989 car accident and that following this 
accident he began to see "floaters" and experienced various 
other visual impairments.  An accompanying MRI revealed a 
left parasagittal lesion consistent with meningioma as well 
as a moderate amount of cortical atrophy with some vessel 
disease and aging changes.  Chronic headaches and 
disturbances in his gait or equilibrium were denied.  An 
impression of a "probable" left parasagittal meningioma was 
made.

A May 1989 electroencephalographic (EEG) report indicates 
that the Veteran was involved in a motor vehicle accident in 
April 1989 with head trauma.  This EEG was found to be mildly 
abnormal due to infrequent bilateral bursting of frontally 
prominent theta activity.

Stable parasagittal meningioma was noted in a January 1991 
computed tomography (CT) scan.

The Veteran denied experiencing headaches, confusion, or 
speech difficulties in a July 1996 treatment note.  Mental 
status examination was notable for bradyphrenia and "some 
difficulty with registration of new memories."  Clinical 
examination was stable with "some decline in memory 
function, but there have been no noticeable changes over the 
past several years."

An October 1997 head CT noted that the Veteran's meningioma 
did not appear to have made a significant interval change.  
Minimal generalized brain atrophy consistent with the 
Veteran's age was also noted.

The Veteran's meningioma appeared unchanged in a November 
1997 treatment note.  He denied experiencing headaches, 
problems with his speech, increasing forgetfulness or 
weakness.

The Veteran's meningioma appeared slightly larger in a 
February 2001 CT scan, with no evidence of brain edema noted.  
Stable mild generalized brain atrophy commensurate with the 
Veteran's age was also noted.

A February 2001 treatment note indicates that the Veteran had 
tripped on uneven sidewalk and sustained a 1.5 inch 
laceration on his right maxilla and an abrasion on his right 
knee.  Another February 2001 treatment note indicates that 
the Veteran had fallen and impacting his right index finger, 
and an accompanying X-ray revealed a long, oblique fracture 
that is intra-articular at the proximal interphalangeal (PIP) 
joint.  The provider anticipated that the Veteran's fracture 
would "heal very nicely without any long-term problems."

Excess general slow brain activity, as well as independent 
bitemporal irregular slow activity, were noted in a February 
2001 EEG.  It was noted that "this tracing was consistent 
with both a generalized encephalopathic process as well as 
bilateral focal temporal abnormalities."

 February 2001 right index finger and facial bones X-rays 
revealed a right index finger middle phalanx fracture with 
overlying soft tissue swelling and soft tissue swelling 
overlying the right zygoma.  No facial fractures were noted.

The Veteran was noted to have remarried in February 2001 and 
continued to work part-time as a realtor.  Gait difficulties, 
including a shuffling gait and festination, were reported.  
Hesitation or festination were not observed on examination.  
His reported gait festination was attributed to either 
Parkinson's disease or gait apraxia related to his 
parasagittal meningioma.

A March 2001 treatment note from Dr. D. G. reflects the 
Veteran's reports of a recent fall and gait apraxia.  
Headaches were denied.  Physical examination revealed normal 
speech, full and equal strength, and gait showed diminished 
stride but no apraxia.  The examiner noted that the Veteran's 
parasagittal meningioma had increased in size and "may be 
contributing to his gait apraxia and falling" but such a 
determination was "by no means clear."  

The Veteran's "festinating gate [sic]" was "possibly" 
attributed to a working diagnosis of Parkinson's disease in a 
July 2001 treatment note.

The origin of the Veteran's meningioma was noted to be 
"unknown" in an August 2004 opinion from Dr. A. G., 
however, the examiner opined that the condition was not 
related to the 1989 automobile accident.  The Veteran 
"probably had the meningioma for 30 to 40 years or longer" 
and the condition had not changed since it was discovered in 
1989.  The examiner also noted that the Veteran had a 
shuffling gait in 2000 which had improved following physical 
therapy and noted that at present he walked "reasonably 
well."  

An April 2005 treatment note from Dr. D. G.  reflected the 
Veteran's complaints of frequent pounding headaches in the 
back of his head and neck and that he loses his balance and 
falls approximately once per month as he "shuffles and fails 
to pick up his feet."  His wife's reported increased 
confusion.  His speech quality was found to be "normal" and 
no facial paresis was noted.  His gait was noted to be slow 
and mildly broad-based and "limited primarily by mechanical 
factors."  The examiner opined that the Veteran had mild 
chronic cognitive deficits and psychomotor slowing that was 
"likely due to normal aging" and were not "true signs of 
Parkinson's disease."  The examiner also opined that he was 
"not able to attribute his meningioma to a service-connected 
problem."

A November 2005 treatment note from Dr. J. S. notes that 
"there is no way to know how long" the Veteran's meningioma 
had been present, and that it was "exceedingly unlikely that 
a head injury was in any way related to the development or 
progression of the meningioma."  It was noted that the 
Veteran was "not satisfied with his explanation and stated 
that [the author] was trying to keep him from getting his due 
compensation from the VA."

Complaints of occasional right-sided headaches and unsteady 
walking were noted in a December 2005 treatment note from Dr. 
J. S.  The provider noted that he "cannot definitely relate 
the meningioma to a previous head trauma."

A December 2005 opinion from Dr. M. H. indicates that the 
Veteran walks with a shuffling gait and has poor balance.  
Diagnoses of lumbar radiculopathy and lumbar stenosis, among 
other conditions, were noted.  The examiner notes that the 
lumbar spine degenerative findings "could possibly be 
related to initially cumulative trauma."  

The Veteran reported dizziness, poor balance and frequent 
falls in a May 2006 
Dr. M. H. treatment note.  Physical examination revealed a 
shuffling gait with a slightly forward flexed posture.  The 
examiner noted that "some of his symptoms of decreased 
ability to walk could be due to his poor balance, and part of 
it may be due to the stenosis of the lumbar spine which is 
somewhat suggested by his activity pattern [in] that he has 
improvement when he walks with a grocery cart and feels 
better when he sits down."

A May 2006 hospital consultation note indicated that the 
Veteran had fallen the previous day after tripping and 
striking a curb.  He was subsequently admitted to the 
hospital after a small subarachnoid hemorrhage could not be 
excluded on a head CT scan.  Headaches were denied.  A 
history of Parkinson's disease and "a few falls secondary to 
Parkinson's disease" were noted.  A recent MRI showed no 
evidence of hemorrhage and confirmed the Veteran's reported 
history of meningioma.  Accompanying treatment notes indicate 
that the Veteran also had a laceration to his nose and had 
broken his glasses as a result of this fall.

The Veteran underwent physical therapy for a "gait 
abnormality" beginning in June 2006.  A July 2006 brain EEG 
noted that irregular left temporal slow activity with a small 
amount of irregular right temporal slow activity.  Tracing 
was consistent with a focal left temporal abnormality and 
consistent with a structural process and his known history of 
a parasagittal meningioma.  Parkinson's disease was noted in 
a July 2006 treatment note.  The Veteran was noted to be 
forgetful in an October 2006 cancer consultation note.

Dr. A. G., in a second opinion dated in June 2007, indicates 
that the Veteran's documented parasagittal meningioma was 
possibly related to his military service.  The Veteran's 
condition was first noted in 1989 and could have been present 
for 30 to 40 years prior to being first diagnosed.

A June 2007 opinion from Dr. R. G. notes that some medical 
literature suggests that a meningioma could occur as a result 
of trauma, although that is not the condition's usual 
etiology and the "vast majority" of meningiomas do not 
occur due to trauma.  However, he did state that it was 
"certainly possible that [the Veteran's] meningioma could 
have occurred as a result of trauma."

Dr. J. S., in a July 2007 opinion, indicates that the Veteran 
suffers from a meningioma that was "possibly" caused by 
trauma he suffered during service.

An August 2007 VA examination reflects the Veteran's history 
of meningioma and head trauma during service.  No memory or 
cognitive complaints were reported, and coordination, gait 
difficulties and dizziness were reported.  Cognition 
examination was limited by the Veteran's hearing difficulties 
but he was noted to be aware of current events.  Assessments 
of a left frontoparietal meningioma, mild right sided 
weakness and marked gait difficulty were made.  The examiner 
opined that the relationship between the meningioma and the 
in-service head trauma could not be directly made, as 
meningioma "can grow without any particular etiology."  In 
addition, the treatment records reveal that in-service head 
trauma was sustained in the right parietal area and the 
meningioma was in the left parasagittal area.

A November 2007 opinion from Dr. S. H. states that it 
appeared that the Veteran's parasagittal meningioma began 
after service, although it was not discovered until fairly 
recently.  The examiner opined that "it appears that the 
[Veteran's] meningioma is very definitely related to the 
trauma he suffered" during service, when his head struck a 
rock.

A May 2008 VA headache examination report contains the 
Veteran's reports of headaches that vary in severity.  He 
reported that these headaches sometimes cause him to lie 
down, and that he experiences these headaches daily and they 
last, on average, for six hours.  He reports that he is not 
receiving any treatment for this condition.  Neurological 
examination of the cranial nerves was normal.  The existing 
diagnosis of headaches was confirmed, and the examiner noted 
that the effect of these headaches on the Veteran's daily 
activity was "minimal."

Dr. S. H. indicates in a June 2008 opinion that the Veteran 
experiences very frequent headaches which are prostrating and 
prolonged.  These headaches occur several times per day and 
"some times"[sic]  last all day in duration.  He suffered 
from a deviated septum following a fall that caused him to 
break his nose in three places.  This fall was purportedly 
caused by the Veteran's dizziness due to his meningioma, a 
condition which is a "constant and debilitating problem."  
The examiner also noted that the Veteran's memory loss, 
speech problems, fatigue and "neck injury" had become worse 
over time and were "directly caused" by the Veteran's 
frontoparietal parasagittal meningioma.  The examiner noted 
these conclusions were based upon his "numerous physical 
examinations of [the Veteran] over the past years he has been 
my patient, as well as a through review of his medical 
history."  

The Veteran's wife indicates in a June 2008 statement that 
the Veteran went into the service a "very healthy young 
man," and was discharged with injuries that stayed with him 
"forever."

During the April 2009 Board personal hearing, the Veteran 
testified that he had suffered a bleeding scalp, headaches, 
dizziness, a neck injury, and a large indentation on the side 
of his right head following an injury during a training 
exercise in either December 1941 or July 1942.  The Veteran 
testified that he experiences headaches "most of the time" 
and that he had fallen due to dizziness associated with his 
meningioma.  The Veteran's wife testified that the Veteran 
often complained of headaches, fatigue, facial injuries, 
dizziness, a neck injury, balance difficulties and the 
meningioma.  

Initial Rating for Headaches

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of a veteran's disability is 
also considered.  Consideration must be given to the ability 
of a veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.   

In this case, following the grant of service connection by 
the March 2007 rating decision, effective from July 11, 2005, 
the Veteran's headaches were initially assigned a 
noncompensable (0 percent) disability rating under DC 8100 
for rating migraines (effective from the July 11, 2005 date 
of grant of service connection for headaches).  The Veteran 
disagreed with the initial noncompensable disability rating 
assigned.  The Veteran contends that his service-connected 
headaches are severe and warrant a compensable disability 
rating.  Because this is an initial rating appeal, the Board 
has considered the entire period of initial rating claim for 
headaches to see if the evidence warrants the assignment of 
different ratings for different periods of time during this 
claim, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating" and the Court 
has not undertaken to define "prostrating."  According to 
Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, 
"prostration" is defined as "a marked loss of strength, as in 
exhaustion."

In this case, the evidence shows that chronic headaches were 
consistently denied by the Veteran prior to April 2005.  
Frequent pounding headaches were noted in April 2005 while 
occasional right-sided headaches were noted in December 2005.  
Daily headaches were reported in the May 2008 VA examination 
and the June 2008 private opinion from Dr. S. H. noted that 
these daily headaches were prostrating and prolonged.

At the April 2009 Board personal hearing, the Veteran 
testified that he has migraines most of the time.  As the 
competent evidence establishes that the Veteran suffers from 
chronic, daily, continuous headaches, the Board finds that 
the Veteran's disability more nearly approximates headaches 
that are very frequent and more closely approximate the 
criteria for a 50 percent evaluation under Diagnostic Code 
8100.  38 C.F.R. §§ 4.7, 4.21.  The 50 percent rating is the 
maximum schedular evaluation provided for migraines.  
38 C.F.R. § 4.124a.  The Board finds that staged ratings are 
not warranted for any period of the initial rating appeal 
because the Veteran's symptomology has been consistent 
throughout the course of this appeal, and because the maximum 
schedular rating has been assigned for the entire period of 
appeal.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

In this case, the Veteran's headaches have been manifested by 
chronic, daily headaches.  The rating criteria contemplate 
this impairment, specifically providing a schedular rating 
for headaches with very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (a lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Left Frontoparietal Parasagittal 
Meningioma 

The Veteran contends that he now suffers from a left 
frontoparietal parasagittal meningioma as a result of a head 
injury he suffered during service.  He experienced this head 
injury during a training exercise in either December 1941 or 
July 1942.  

The Veteran suffers from a current disability, which has been 
diagnosed on numerous occasions with a left frontoparietal 
parasagittal meningioma.  In-service head trauma has been 
demonstrated.  Although the Veteran's representative asserts 
that the in-service head injury arose under "similarly 
strenuous conditions" similar to combat, as indicated in 
38 C.F.R. § 3.102, the Board finds that such strenuous 
conditions are not demonstrated by the evidence.  The Veteran 
does not allege that the head injury is due to combat.  
Moreover, in light of the Board's finding that the in-service 
head injury in fact occurred, coupled with the Board's 
finding that the Veteran's left frontoparietal parasagittal 
meningioma is related to the in-service head injury, a 
finding of combat-like circumstances would not further the 
Veteran's claim, as such could only serve to establish the 
occurrence of the in-service head injury and raise a 
presumption that any disability consistent with the 
hardships, conditions, and circumstances of that service are 
presumed to have arisen in service.  The combat presumption, 
even if applicable in this Veteran's case, would achieve 
nothing that the Board's application of reasonable doubt has 
not accomplished, namely, the establishment of in-service 
head injury and relationship of the meningioma to the in-
service head injury. 

On the question of relationship to service, the Board finds 
that the evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
current left frontoparietal parasagittal meningioma is 
related to the in-service head injury.  The evidence weighing 
in favor of finding such a nexus includes a June 2007 opinion 
from Dr. A. G. indicating that the Veteran's meningioma had 
been present for 30 to 40 years and was possibly related to 
service, a June 2007 opinion from Dr. R. G. describing the 
usual etiology of meningioma and stating that it was possible 
that the Veteran's condition was caused by his in-service 
trauma, and a June 2007 opinion from Dr. J. S. indicating 
that the Veteran's condition was "possibly" caused by his 
in-service trauma.  In addition, Dr. S. H. noted in a 
November 2007 opinion that the Veteran's condition was "very 
definitely" related to the in-service head trauma.

The evidence against a finding of such a nexus includes the 
August 2004 opinion from Dr. A. G. stating that the origin of 
the Veteran's meningioma was unknown, an April 2005 opinion 
from Dr. D. G. that did not attribute his meningioma to 
service, and a November 2005 opinion from Dr. J. S. that 
stated it was "exceedingly unlikely" that the Veteran's 
meningioma was caused by his service.  An August 2007 VA 
examiner declined to find such a link, as the Veteran's in-
service head trauma had been sustained at a different part of 
his head than where the meningioma was located.

In light of the conflicting medical opinions, and the 
Veteran's competent testimony regarding a continuity of 
symptomatology since the in-service head injury, the Board 
finds that the evidence is at least in equipoise on the 
question of relationship to service.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for a left frontoparietal 
parasagittal meningioma have been met.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 

Service Connection for Deviated Nasal Septum 

The Veteran contends that he had difficulty with the right 
side of his nose being "blocked" while in-service, and that 
the condition may have been caused by the July 1942 fall and 
head injury.  The competent medical evidence suggests that he 
Veteran suffered a deviated septum prior to his November 1945 
discharge from service that was not noted on his entrance 
examination.  As the Veteran is entitled to the presumption 
of soundness, service connection for a deviated septum is 
therefore granted as directly incurred in service.  38 
U.S.C.A. § 5107(b).



Service Connection for Dizziness

The Veteran contends that he suffers from dizziness, memory 
loss and speech problems, and fatigue that are complications 
of the now service-connected left frontoparietal parasagittal 
meningioma.  He also contends that the gait impairment, 
dizziness, and imbalance associated with the left 
frontoparietal parasagittal meningioma caused the Veteran to 
fall, which secondarily caused the right index middle phalanx 
fracture and facial injuries.  Each disorder for which 
secondary service connection is claimed is addressed below in 
order. 

With regard to service connection for dizziness, the Veteran 
reported dizziness or balance difficulties in April 2005.  
The Veteran's wife has competently reported that the Veteran 
has complained of dizziness.  

On the question of relationship to service or service-
connected disability, the Board notes Dr. S. H.'s various 
statements, including in November 2007 and June 2008, that 
include opinions to the effect that the Veteran's dizziness 
with loss of balance was attributable to the in-service head 
injury, and had become worse over time.  
Dr. R. G.'s 2001 opinion included that the (now service-
connected) left frontoparietal parasagittal meningioma may be 
contributing to the Veteran's gait apraxia and his falling.  
Dr. A. G. indicated that the dizziness could be associated 
with either the (now service-connected) left frontoparietal 
parasagittal meningioma or (non-service-connected) 
Parkinson's disease, either as directly caused or as 
aggravated by the meningioma.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's dizziness 
is due to service-connected left frontoparietal parasagittal 
meningioma.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service 
connection for dizziness, as a residual of service-connected 
left frontoparietal parasagittal meningioma, have been met.  
38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  



Service Connection for Memory Loss and Speech Problems 

The Veteran contends that he experiences memory loss and 
speech difficulties as a result of his service, including as 
a complication of the (now) service-connected meningioma.  On 
the question of relationship to service or service-connected 
disability, the Board notes Dr. S. H.'s various statements, 
including in November 2007 and June 2008, that include 
opinions to the effect that the Veteran's memory loss and 
speech problems were attributable to the in-service head 
injury, including specifically the meningioma, and had become 
worse over time.    

The evidence weighing against the Veteran's claim includes an 
April 2005 treatment note in which Dr. D. G. attributed the 
Veteran's mild chronic cognitive deficits to "normal 
aging," and normal speech patterns were noted in March 2001 
and consistently thereafter.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's memory 
loss and speech impairment is due to service-connected left 
frontoparietal parasagittal meningioma.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for memory loss and speech 
impairment, as residuals of service-connected left 
frontoparietal parasagittal meningioma, have been met.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  

Service Connection for Fatigue 

The Veteran contends that he experiences fatigue as a result 
of his service, including as a complication of the (now) 
service-connected meningioma.  He more specifically contends 
that he suffers from fatigue as a result of all of his 
service-connected injuries and the medications he must take 
for his various disabilities.

On the question of relationship to service or service-
connected disability, the Board notes Dr. S. H.'s various 
statements, including in November 2007 and June 2008, that 
include opinions to the effect that the Veteran's fatigue is 
attributable to the in-service head injury, including 
specifically the meningioma, and had become worse over time.    

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's fatigue is 
due to service-connected left frontoparietal parasagittal 
meningioma.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service 
connection for fatigue, as residuals of service-connected 
left frontoparietal parasagittal meningioma, have been met.  
38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  

Service Connection for Right Finger Fracture and Residuals of 
a Facial Injury 

The Veteran contends that he fractured his right index middle 
phalanx fracture and injured his face after losing his 
balance due to his (now service-connected) meningioma.  As 
indicated above, the symptoms of dizziness with loss of 
balance have been found to be related to service-connected 
meningioma.  

On the question of relationship to service or service-
connected disability, the Board notes treatment records that 
reveal that the Veteran tripped on uneven sidewalk in 
February 2001 and sustained a facial laceration and a right 
index finger fracture.  A March 2001 treatment entry reflects 
that the Veteran's meningioma may be contributing to the 
Veteran's falling.  Dr. S. H.'s various statements, including 
in November 2007 and June 2008, that include opinions to the 
effect that the Veteran's his right index middle phalanx 
fracture and injuries to his face from a post-service fall in 
2001 were attributable to the service-connected meningioma, 
specifically to the dizziness with imbalance that caused the 
post-service fall.  The evidence weighing against the 
Veteran's claim includes opinions that include that the 
Veteran's gait difficulties were "possibly" attributed to a 
Parkinson's disease diagnosis.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's right 
index middle phalanx fracture and residuals of injury to the 
face are due to service-connected left frontoparietal 
parasagittal meningioma.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for 
service connection for right index middle phalanx fracture 
and residuals of injury to the face, as secondary to service-
connected left frontoparietal parasagittal meningioma, have 
been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  


ORDER

A 50 percent disability evaluation for service-connected 
headaches, for the entire period of initial rating claim, is 
granted.

Service connection for a left frontoparietal parasagittal 
meningioma, including scarring, is granted.

Service connection for a deviated septum is granted.

Service connection for dizziness is granted.

Service connection for memory loss and speech problems is 
granted.

Service connection for fatigue is granted.

Service connection for a right index middle phalanx fracture 
is granted.

Service connection for residuals of a facial injury is 
granted.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

An October 1989 treatment summary from Dr. D. G. indicates 
that the Veteran was involved in a car accident in April 
1989, and stated that the pain associated with his cervical 
arthritis had significantly increased since this car 
accident.  The Veteran reported that pain at the base of his 
neck and was treated with physical therapy and a home 
cervical traction device.  Physical examination had revealed 
significant limitation of neck mobility.  Accompanying 
cervical spine films showed advanced degenerative changes 
with space narrowing at several levels, exaggerated lordosis 
at C3-C4, and osteophytic encroachment at several neural 
foraminal levels including C3-C4, C4-C5, C5-C6 and C6-C7.

Bony narrowing at C5-C6 and C6-C7, with degenerative facet 
disease at C3-C4 and C4-C5, was noted in an October 1989 MRI.  
Chronic cervical polyradiculopathy consistent with cervical 
spondylosis was noted in a November 1989 nerve conduction 
study.  Moderate progression of the cervical radiculopathy 
was noted in an April 1992 nerve conduction study.  A 
December 2005 cervical MRI revealed moderate to advanced 
spondylosis with hyperlordosis and minimal C4-5 
anterolisthesis due to facet degenerative changes.

An April 1992 opinion from Dr. D. G. indicated that the 
Veteran's April 1989 car accident had occurred when the 
Veteran ran into a truck that had turned too close in front 
of him.  He then struck his head on the rear view mirror and 
suffered a laceration over the top of the head.  He received 
treatment from his internist later that day and was noted to 
have "preexisting cervical arthritis with limited neck 
mobility" and significantly further restricted neck movement 
after the incident.  The examiner opined that the Veteran's 
chronic cervical strain with radiculopathy had been 
"superimposed on pre-existing cervical arthritis and 
degenerative disk disease."  However, the examiner did not 
link this pre-existing cervical condition with the Veteran's 
service.

A June 1989 treatment summary from Dr. A. G., the Veteran's 
internist, described the Veteran's April 1989 car accident 
and indicated that the he had evidence of cervical arthritis 
with limitation of neck motion prior to this incident.  This 
examiner also did not link this pre-existing cervical 
condition with the Veteran's service.

The record contains competent evidence of various cervical 
disorders that may be related to the Veteran's service and 
which may suggest a continuity of symptomology.  An 
examination is needed to determine whether the Veteran has a 
cervical condition which may be related to service.

The Veteran has identified several treatment providers for 
which treatment records contain information relevant to his 
claim and for which records have not been obtained.  These 
providers include the Arlington HydroTherapy Center, 
Alexandria Hospital and HealthSouth Rehabilitation Center of 
Fairfax, all of which have been identified as providing 
treatment for his neck condition.  Dr. M. S. of Leesburg 
Chiropractic has also been identified and has provided an 
August 2004 treatment summary; however, the underlying 
treatment records have not been obtained.  The Veteran also 
reported that he had over 200 office visits with Dr. M. S. in 
a March 2006 statement.  The Board notes that a record 
request was forward to Dr. M. S. in July 2006.  However, 
neither these treatment records or a negative response to the 
request are not contained within the claims folder.  VA has a 
duty to obtain these records.  38 U.S.C.A. § 5103A.

Accordingly, the issue of service connection for a neck 
(cervical spine) disorder is REMANDED for the following 
action:

1.  The RO/AMC should obtain copies of the 
Veteran's treatment records from the 
following health care providers identified 
in the Veteran's August 2005 statement:  
?	Arlington HydroTherapy Center
?	Alexandria Hospital
?	HealthSouth Rehabilitation of 
Fairfax 
?	Dr. Martin Sampson at Leesburg 
Chiropractic & Massage

2.  Following the completion of the 
development enumerated above, the Veteran 
should be afforded a VA orthopedic 
examination.  The examiner should review 
the claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report. All indicated 
testing and diagnostic studies should be 
undertaken.

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that the Veteran has a cervical disability 
that began in service, is related to a 
disease or injury in service, including 
the head injury in service.  A rationale 
for all opinions should be provided.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


